 



Exhibit 10.67
MEZZANINE WARRANT REDEMPTION AGREEMENT
     THIS MEZZANINE WARRANT REDEMPTION AGREEMENT (the “Agreement”) is made
effective as of March 27, 2006, between Alion Science and Technology
Corporation, a Delaware corporation (the “Company”), and Illinois Institute of
Technology, an Illinois not-for-profit corporation (“IIT”).
     WHEREAS, the Company, IIT Research Institute, an Illinois not-for-profit
corporation affiliated with and controlled by IIT (“IITRI”), and Alion Science
and Technology Corporation Employee Ownership, Savings and Investment Trust (the
“Trust”) entered into that certain Mezzanine Warrant Agreement dated as of the
20th day of December 2002 (the “Mezzanine Warrant Agreement”), pursuant to which
the Company issued to IITRI warrants to purchase Five Hundred Twenty-Four
Thousand Two Hundred Twenty-Eight and Nine-Tenths (524,228.9) shares of the
Company’s $0.01 par value per share common stock (“Common Stock”), of which
warrants to purchase Five Hundred Four Thousand Nine Hundred One and Nine-Tenths
(504,901.9) shares of Common Stock (the “Warrant Shares”) remain outstanding as
of the date of this Agreement (the “Outstanding Warrants”);
     WHEREAS, as of July 1, 2004, IITRI transferred to IIT all its rights and
interests in the Mezzanine Warrant Agreement;
     WHEREAS, the Company and IIT entered into (a) that certain First Amendment
to the Mezzanine Warrant Agreement effective as of December 16, 2004 (the “First
Amendment”), (b) that certain Second Amendment to the Mezzanine Warrant
Agreement effective as of January 24, 2005 (the “Second Amendment”), and
(c) that certain Third Amendment to the Mezzanine Warrant Agreement effective as
of March 8, 2005 (the “Third Amendment”) (the Mezzanine Warrant Agreement, as
amended by the First Amendment, the Second Amendment and the Third Amendment, is
hereinafter referred to as the “Amended Mezzanine Warrant Agreement”); and
     WHEREAS, subject to the terms and conditions of this Agreement, IIT desires
to sell to the Company, and the Company desires to redeem from IIT, all of the
Outstanding Warrants.
     NOW, THEREFORE, in consideration of the premises set forth above and the
respective covenants and agreements contained in this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
mutually acknowledged, and intending to be legally bound, the parties hereto
hereby agree as follows:
     1. Redemption of the Mezzanine Warrant Agreement. IIT hereby agrees to sell
to the Company, and the Company hereby agrees to redeem from IIT, all of the
Outstanding Warrants (including any and all component and related rights).
     2. Redemption Price. The Company shall pay to IIT for the redemption of the
Outstanding Warrants an amount (the “Redemption Price”) equal to the product of
(a) the number of Warrant Shares (which is 504,901.9) multiplied by (b) the
difference between (i) the fair market value of one share of Common Stock as of
September 30, 2005, which such fair market value is set forth in the appraisal
dated as of September 30, 2005 performed by the independent appraisal firm of
Houlihan Lokey Howard & Zukin at the Company’s request
 Mezzanine Warrant Redemption Agreement

 



--------------------------------------------------------------------------------



 



relating to the Alion Science and Technology Corporation Employee Ownership,
Savings and Investment Plan (which is $35.89), minus (ii) Ten Dollars ($10),
which is the current per share exercise price for the Outstanding Warrants.
     3. Closing, The closing of the redemption of the Outstanding Warrants by
the Company (the “Closing”) shall take place on or about March 28, 2006, or such
other date as the parties hereto may mutually agree. At the Closing, the Company
shall pay the Redemption Price, and IIT shall deliver to the Company any and all
original executed Outstanding Warrants, which shall be marked “cancelled”.
     4. Termination of Amended Mezzanine Warrant Agreement. IIT hereby
acknowledges and agrees that immediately upon the redemption of the Outstanding
Warrants by the Company (the “Redemption”), the Amended Mezzanine Warrant
Agreement shall terminate and have no further force or effect, such that IIT
shall no longer have any rights whatsoever under the Amended Mezzanine Warrant
Agreement and the Company shall no longer have any obligations whatsoever under
the Amended Mezzanine Warrant Agreement.
     5. Termination of Portion of Rights Agreement. IIT hereby further
acknowledges and agrees that, immediately upon the Redemption, the portion of
the rights agreement among the Company, IIT, as successor to IITRI, and others
dated as of December 20, 2002 (the “Rights Agreement”) relating to rights held
by IIT, in its capacity as a holder of Outstanding Warrants, shall terminate and
have no further force or effect, such that IIT shall no longer have any rights
under the Rights Agreement relating to holding the Outstanding Warrants and the
Company shall no longer have any obligations under the Rights Agreement to IIT
in its capacity as a holder of the Outstanding Warrants. Except as so
terminated, the remaining rights and obligations under the Rights Agreement
shall survive such termination and shall remain in full force and effect.
     6. Representations and Warranties.
     (a) Each party hereby represents and warrants to the other that each has
the requisite corporate authority to enter into, deliver and perform this
Agreement, that this Agreement does not conflict with any other agreement of
such party and that this Agreement constitutes the valid and binding legal
obligation of such party, enforceable against such party in accordance with its
terms, except to the extent enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights in general and subject to general principles of
equity and the discretion of courts in granting equitable remedies.
     (b) IIT represents and warrants to the Company that IIT owns all of the
Outstanding Warrants beneficially and of record, free and clear of any liens or
encumbrances, and upon delivery of payment of the Redemption Price by Company
pursuant to this Agreement, IIT shall convey good, valid and marketable title
thereto, free and clear of any liens, encumbrances or restrictions other than
restrictions imposed by applicable securities laws.
     7. Full Release and Discharge by IIT. IIT, for itself and on behalf of its
successors and assigns, its insurers and any other Person claiming through IIT,
hereby knowingly and voluntarily, fully and forever, effective as of the date of
this Agreement, releases, discharges, indemnifies, holds harmless and acquits
the Company, its officers, directors, employees, agents,

2



--------------------------------------------------------------------------------



 



representatives, successors and assigns from and against any and all claims,
demands, causes of action, suits, obligations, liabilities, sums of money,
debts, covenants, agreements, and/or damages (each a “Claim”) whatsoever,
whether known or unknown, which IIT, directly or indirectly, may now or
hereafter have or claim to have had against the Company, based upon or which may
arise from or be connected to the Amended Mezzanine Warrant Agreement and/or the
Outstanding Warrants, other than any Claim arising from a breach by Company of
any of its representations and warranties set forth herein, including without
limitation, those representations and warranties set forth in Section 6 above.
     8. Full Release and Discharge by Company. Company, for itself and on behalf
of its successors and assigns, its insurers and any other Person claiming
through Company, hereby knowingly and voluntarily, fully and forever, effective
as of the date of this Agreement, releases, discharges, indemnifies, holds
harmless and acquits IIT, its officers, trustees, employees, agents,
representatives, successors and assigns from and against any and all Claims
whatsoever, whether known or unknown, which Company, directly or indirectly, may
now or hereafter have or claim to have had against IIT, based upon or which may
arise from or be connected to the Amended Mezzanine Warrant Agreement, the
Outstanding Warrants and/or the sale thereof pursuant to this Agreement, other
than any Claim arising from a breach by IIT of any of its representations and
warranties set forth herein, including without limitation, those representations
and warranties set forth in Section 6 above.
     9. Entire Agreement. This Agreement constitutes the entire agreement
between IIT and the Company concerning its subject matter and supersedes all
prior oral and written communications between IIT and the Company with respect
to the subject matter contained herein.
     10. Counterparts. This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one instrument.
     11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflict of laws principles thereof.
[Signatures follow on next page]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by its officers thereunto duly authorized as of the date hereof.

                  Alion Science and Technology Corporation       Illinois
Institute of Technology
 
               
By:
   /s/ Bahman Atefi       By:    /s/ Lewis Collens
 
                Name: Bahman Atefi       Name: Lewis Collens Title: Chief
Executive Officer       Title: President

4